Citation Nr: 1505504	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-14 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right hand and thumb disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1976 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) records in the adjudication of this appeal, specifically including an April 2011 VA treatment record located in Virtual VA.  This appeal was processed using VBMS.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This matter was previously before the Board in December 2013 and September 2014, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

Right hand and thumb arthritis did not manifest in service or within one year of separation.  Right hand and thumb arthritis is not attributable to the Veteran's service.


CONCLUSION OF LAW

Right hand and thumb disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by letters sent to the Veteran in June 2011 and November 2014.  The claim was last adjudicated in December 2014.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such evidence is of record.  VA obtained examinations and opinions in March 2012, February 2014, March 2014, and December 2014.  VA has given the Veteran an opportunity to submit additional evidence and information in support of his appeal.  The Board finds that all necessary development with respect to the arthritis claim was accomplished.  

II. Service connection 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110, 1131.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  38 C.F.R. § 3.303(2014); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends that he is entitled to service connection for arthritis of the right hand and thumb due to daily repetitive use of a hand clicker during service in performance of his duties as an instructor at a para-rescue school.

VA medical records verify that the Veteran has a current right hand and thumb disability.  For example, an April 2011 VA treatment record shows a diagnosis of right hand degenerative changes based on X-ray.  

Service treatment records reveal no treatment, diagnosis, or complaint related to the right hand or right thumb.  In essence, characteristic manifestations sufficient to identify the disease entity were not noted during service.  38 C.F.R. § 3.303(b).

On VA examination in March 2012, the examiner opined that the Veteran's diagnosed arthritis of the right hand was less likely than not related to the Veteran's service because the service treatment records were silent as to complaints of right hand pain and because there was osteoarthritic changes in multiple joints including joints not involved in use of the hand counter.

On VA examination in February 2014, the Veteran reported a history of right hand pain beginning in 2005 when he began a civil service job and used the same type of "clicker" that he used during service.  The examiner found that the Veteran had metacarpal phalangeal joint arthritis secondary to hemochromatosis.  The examiner noted that an X-ray revealed arthritic changes in the thumb, index, and long fingers of both hands and the genetic disorder termed hemochromatosis.  However, the examiner stated that specific laboratory evaluations would be required to make a definitive diagnosis of hemochromatosis.  The examiner noted the record was silent for approximately 11 years that would document continued complaints or treatment regarding the right thumb.

In a March 2014 VA medical opinion, the examiner found that a diagnosis of hemochromatosis was premature without an evaluation of his iron levels and that the February 2014 diagnosis conflicted with the radiologic report.  The examiner noted the use of a "clicker" as consistent with repetitive motion of the IP joint of the thumb, but found that the 10 year delay in symptomatology was consistent with the normal aging process and civilian occupational exposure to repetitive motion.  Finally, the examiner noted that the lack of right thumb symptoms in service would not be an exclusion to the degenerative nature of the condition.  However, the examiner found the evidence did not support the claimed repetitive use theory because there were radiographic and clinical findings of osteoarthritic changes in multiple joints, particularly joints not involved in use of the hand counter.  The examiner opined that it was less likely as not that the Veteran's right hand degenerative arthritis is related to use of a hand counter in service.  Additionally, it was noted there was no medical based, scientific evidence to support a claim of aggravation.

The Veteran had laboratory work performed in March 2014 to ascertain whether he had hemochromatosis.  In April 2014, the Veteran submitted a statement that his physician informed him that the March 2014 laboratory test revealed normal results and that he did not have hemochromatosis.  The March 2014 laboratory results are of record.  

On VA examination in November 2014, the examiner noted osteoarthritic hands were noted throughout multiple joints of the bilateral hands.  X-rays revealed arthritis in both hands.  The examiner noted there was no evince that the Veteran sustained permanent injury to the ligaments, tendons, or muscles of the right had as a result of repeated use of the right hand during service.  The examiner indicated that the cessation or modification of the aggravating activity is all that is required to alleviate the pain symptoms associated with repetitive stress injuries.  He noted that the Veteran no longer participated in this activity since leaving the civil service in 2007.  The examiner found that the Veteran's present condition most often occurs as a chronic normal aging process of the hands.  The examiner stated that medical literature does not recognize over use or repetitive stress injury as a known cause of degenerative joint changes of the hand.  Additionally, it was noted that radiographic findings demonstrate degenerative changes of multiple joints of both hands that were not involved in use of a hand counter.  The examiner opined that it is less likely than not that the Veteran's degenerative osteoarthritis of the right hand is related to an in-service injury, event, or illness.

The Veteran's VA treatment records show numerous complaints related to his right hand and thumb.  He has been given various diagnoses including osteoarthritis and degenerative changes 

After carefully reviewing the entire record, the Board finds that the claim of service connection for arthritis of the right hand and thumb must be denied.  The Veteran is not shown to have had a chronic right hand or thumb disorder during service or for many years thereafter.  Rather, service department examinations in May 1990 and February 1993 disclosed that the upper extremities were normal and that he denied a history of bone or joint deformity.  Here, the Veteran has not alleged and the evidence does not reflect evidence of arthritis during service or manifested to a compensable degree within one year following discharge from service.

While the Veteran has reported right hand pain beginning in 2005 when he began a civil service job and used the same type of "clicker" that he used during service, he has not indicated that he received medical treatment for his right hand and thumb in the years following his separation or that that pain continued since separation.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Indeed, the March 2014 VA examiner found the delay in symptomology is consistent with the normal aging process.  

The weight of the competent evidence of record is against finding of a relationship between the Veteran's service and his right hand and thumb disorder.  The only medical opinions of record weigh against the claim.  The March 2012, March 2014, and November 2014 VA examiners found that the Veteran's right hand and thumb pain was not related to repetitive use because there was degenerative changes of multiple joints of both hands that were not involved in use of a hand counter.  While the February 2014 VA examiner stated that the Veteran had metacarpal phalangeal joint arthritis secondary to hemochromatosis, subsequent clinical findings showed that he did not have hemochromatosis.  To the extent that the Veteran claims service connection based on a repetitive use injury, the November 2014 VA examiner found that medical literature does not recognize over use or repetitive stress injury as a known cause of degenerative joint changes of the hand.  Rather, the Veteran's right hand and thumb disorder was related to the normal aging process given the bilateral nature of the degenerative changes.

The only statements in favor of the Veteran's claim are those of the Veteran himself.  The Veteran has not submitted or identified any medical opinions linking his right hand and thumb disability to his service.  While the Veteran is competent to report pain in his right hand and thumb, the probative value of the Veteran's general assertions is outweighed by the probative value of the specific, reasoned medical opinions of record.  Furthermore, his assertions as to etiology are not competent and there are no Jandreau v. Nicholson, 492 F.3d 1372 (2007) type exceptions.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right hand and thumb disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


